Citation Nr: 1757579	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-18 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for right knee condition secondary to service connected right ankle condition.  

2.  Entitlement to service connection for right hip condition secondary to service connected right ankle condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel


INTRODUCTION

The Veteran served in the Marines from September 2000 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs, Regional Office (RO), located in Buffalo, New York.    

The Veteran testified at a Travel Board hearing before the undersigned in May 2017.  A transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017).   

The Veteran contends that, due to the severity of the service-connected right ankle, he has developed intermittent problems with his right knee and hip.  He stated that these issues have developed due to compensating for the right ankle.

The Veteran presently has a diagnosis of septic arthritis of his service connected right ankle.  After service, the Veteran reported intermittent problems with his right knee and hip.  In November of 2012, he underwent a VA examination for the instant claims. The examiner noted a "normal exam" but with no definitive diagnosis, noting imaging studies would need to be performed to determine arthritis.  Those studies have never been completed.  However, the examiner concluded the Veteran's right knee condition was at least as likely as not caused by the Veteran's right ankle condition, opining that instability problems with the right ankle can have a deleterious effect on the Veteran's gait leading to chronic pain in the right knee.    
 
In a November 2016 VA exam, the examiner concluded: 

	Assuming the accuracy of the veteran's history in which she clearly states that his right knee started to gradually while in active duty with an exacerbation while on active duty it is this examiners opinion that it is less likely that his right knee condition is related to his right knee condition but related according to his history to development while in active duty.

This statement clearly contains numerous errors and is an inadequate basis upon which to render a decision since it does not address the etiology of either the knee or the hip complaints.

May 2017 CAPRI records show the Veteran seeking care at the VA for right knee pain.  He stated his pain began that morning with a continuous ache.  The Veteran stated he was recently diagnosed with hyperuricemia.  Swelling, deformity, or laxity to the knees bilaterally was not found, but the Veteran showed limited extension secondary to pain in the right knee.  An ER x-ray shows no identifiable fractures or dislocations with a questionable small joint effusion.  The Board notes this is the first x-ray of the Veteran's knee, and that to date, the hip as not been imaged.  The Veteran indicated he had an MRI scheduled the following Monday at an outside VA facility.  The MRI is not of record.  

Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.§ 5103A  (d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  

Accordingly, the case is REMANDED for the following action:

1.   Obtain any VA or private treatment records that are not of record.  

2.  Determine if the Veteran has had an MRI conducted of his right knee and hip, and if so, obtain the records.  

If the Veteran has not had an MRI of his right knee and hip, schedule him for the proper imaging study.  

3.  After reviewing the MRI's, conduct a VA examination of the Veteran's right knee and hip.  

With respect to any knee disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service or if any right knee and right hip disabilities are caused or aggravated (beyond its natural progression)  by the service-connected right ankle disorder (i.e., secondary to his service connected right ankle disability).  

The examiner must provide a rationale for any opinion.  If the examiner is unable to provide any opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide an explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the information that is needed.  

Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2017).


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



